Case: 21-50789       Document: 00516427616           Page: 1      Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            August 10, 2022
                                     No. 21-50789                             Lyle W. Cayce
                                                                                   Clerk

   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Oscar Ivan Castro-Delgado,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 4:21-CR-144-1


   Before Smith, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          In 2021, Oscar Castro-Delgado pleaded guilty of illegally reentering
   the United States in violation of 8 U.S.C. § 1326. The district court sen-
   tenced him to 30 months’ imprisonment and three years’ supervised release.
          Castro-Delgado appeals, advancing two challenges to his sentence.
   He didn’t raise either of them before the district court, so our review is for


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50789      Document: 00516427616           Page: 2    Date Filed: 08/10/2022




                                     No. 21-50789


   plain error. See United States v. Zarco-Beiza, 24 F.4th 477, 481 (5th Cir. 2022).
   That requires him to show “(1) the district court committed error, (2) the er-
   ror was plain or obvious, (3) the error affected his substantial rights, and
   (4) the error seriously affected the fairness, integrity or public reputation of
   judicial proceedings.” Id. at 482 (alteration adopted and quotation omitted).
          First, Castro-Delgado claims that the district court’s application of the
   recidivism enhancement in § 1326(b) is unconstitutional. He acknowledges
   that that claim is foreclosed by Almendarez-Torres v. United States, 523 U.S.
   224 (1998); he mentions it only to preserve it for further review.
          Second, Castro-Delgado says the court erred by sentencing him to a
   term of supervised release. Castro-Delgado is an illegal alien who is likely to
   be deported after he serves his prison term, and § 1326 does not require him
   to be sentenced to a term of supervised release. Section 5D1.1(c) of the Sen-
   tencing Guidelines states that such persons “ordinarily” should not be sen-
   tenced to a term of supervised release. Even so, a district court has the dis-
   cretion to impose supervised release when it “would provide an added meas-
   ure of deterrence and protection” and is justified “based on the facts and cir-
   cumstances of a particular case.” United States v. Dominguez-Alvarado,
   695 F.3d 324, 329 (5th Cir. 2012).
          Castro-Delgado maintains that the district court erred procedurally by
   failing to acknowledge Section 5D1.1(c) or to offer a particularized explana-
   tion for its decision to impose supervised release. See United States v. Can-
   cino-Trinidad, 710 F.3d 601, 606 (5th Cir. 2013). Before sentencing him, the
   court stated only that it had considered the § 3553(a) factors and that the
   Guidelines-recommended sentence was “fair and reasonable.”
          But this court has been “skeptical of requests to second-guess district
   courts’ decisions to impose terms of supervised release . . . even where the
   court committed plain error by ruling contrary to § 5D1.1(c).” United States




                                          2
Case: 21-50789         Document: 00516427616                Page: 3        Date Filed: 08/10/2022




                                            No. 21-50789


   v. Becerril-Pena, 714 F.3d 347, 350 (5th Cir. 2013). And even if the district
   court committed an obvious error, Castro-Delgado can’t show that it im-
   pacted his substantial rights.
           Several factors indicate that the court likely would have sentenced
   Castro-Delgado to the same term of supervised release even if it had fulfilled
   its procedural obligations. Castro-Delgado has two felony convictions for
   transporting illegal aliens and has been deported twice already. 1 The district
   court explicitly stated that it had considered the § 3553(a) factors—including
   deterrence and protection—when it sentenced him. 2 And the court sen-
   tenced Castro-Delgado to the top of the Guidelines range for his terms of im-
   prisonment and supervised release. 3 So there’s no reasonable probability that
   the court would have declined to sentence him to supervised release if it had
   considered Section 5D1.1(c). Castro-Delgado has not shown plain error.
           Castro-Delgado also maintains that the district court substantively
   erred by sentencing him to a term of supervised release. But the sentence fell
   within the Guidelines range and therefore is entitled to a presumption of rea-
   sonableness despite the district court’s failure to acknowledge Sec-
   tion 5D1.1(c). See Cancino-Trinidad, 710 F.3d at 605, 607–08; Dominguez-Al-
   varado, 695 F.3d at 329. Especially on plain-error review, Castro-Delgado
   cannot overcome that presumption by merely observing that his two prior
   convictions occurred several years ago, that he has family ties to Mexico, and


           1
              See Becerril-Pena, 714 F.3d at 351 (noting that a defendant’s criminal history is par-
   ticularly relevant to the substantial-rights inquiry).
           2
            See United States v. Chavez-Chum, 768 F. App’x 247, 250 (5th Cir. 2019) (per
   curiam) (noting that this “strongly counsels against concluding the court would have
   imposed a different sentence”).
           3
            Cf. United States v. Carreto-Sanchez, 830 F. App’x 134, 136 (5th Cir. 2020) (per
   curiam) (observing that an upward variance suggested that a Section 5D1.1 error did not
   impact the defendant’s substantial rights).




                                                  3
Case: 21-50789      Document: 00516427616          Page: 4   Date Filed: 08/10/2022




                                    No. 21-50789


   that he would face additional deterrence based on his criminal history.
          Castro-Delgado restarted his criminal career, concedes that his desire
   to provide for his family drove him to reenter the United States illegally, and
   that he has not yet been deterred by increased penalties for recidivism. In
   those circumstances, the district court’s choice to impose an additional,
   within-Guidelines measure of deterrence was not unreasonable.
          AFFIRMED.




                                         4